ACCEPTED
                                                                                                     03-14-00197-CV
                                                                                                            4770639
                                                                                           THIRD COURT OF APPEALS
                                                                                                      AUSTIN, TEXAS
                                                                                                 4/6/2015 1:42:45 PM
                                                                                                   JEFFREY D. KYLE
                                                                                                              CLERK
                              MARTENS, TODD, LEONARD, TAYLOR & AHLRICH
                                          A GENERAL PARTNERSHIP
                                       ───────────────────────────────
JAMES F. MARTENS*                      301 CONGRESS AVENUE, SUITE 1950           AMANDA
                                                                                FILED   ING. TAYLOR
KELLI H. TODD
                                             AUSTIN, TEXAS 78701         3rd COURT   OFV.
                                                                                DANIELLE  APPEALS
                                                                                            AHLRICH
LACY L. LEONARD
─────────────────                               (512) 542-9898               AUSTIN,  TEXAS
                                                                                   ALLEGRA   D. HILL
                                                                                    ─────────────────
Attorneys at Law                              FAX (512) 542-9899         4/6/2015 1:42:45   PM
                                                                                    Attorneys at Law
─────────────────                                                                   ─────────────────
*Board Certified in Tax Law                 www.textaxlaw.com              JEFFREY D. KYLE
Texas Board of Legal                                                             Clerk
Specialization

                                             April 6, 2015

Via E-Filing
Court of Appeals
Third District of Texas
Attn: Jeffrey Kyle, Clerk
Price Daniel Sr. Building
209 West 14th Street, Room 101
Austin, Texas 78701

          Re:       No. 03-14-00197-CV, Graphic Packaging Corporation v. Glenn
                    Hegar, Comptroller of Public Accounts of the State of Texas, and Ken
                    Paxton, Attorney General of the State of Texas

Dear Mr. Kyle:

       In accordance with the Clerk’s request, please accept this letter as
notification that Amy L. Silverstein of Silverstein & Pomerantz, LLP (admitted as
pro hac vice counsel) intends to present oral argument on behalf of Appellant,
Graphic Packaging Corporation, on June 3, 2015 at 9:00 am.

                                         Sincerely,

                                         MARTENS, TODD, LEONARD, TAYLOR & AHLRICH

                                         By: /s/ Amanda Taylor
                                             Amanda Garrett Taylor
                                             ataylor@textaxlaw.com
                                             Texas Bar No. 24045921


cc:       Via E-mail/E-service to:
Rance Craft, rance.craft@texasattorneygeneral.gov
Cynthia A. Morales, cynthia.morales@texasattorneygeneral.gov
Counsel for Appellees Hegar and Paxton